Name: Commission Regulation (EEC) No 4039/89 of 29 December 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/88 30. 12. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4039/89 of 29 December 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) .of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent; and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 28 December 1989 : Having regard to the Act of Accession of Spain and Portugal^ Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 14 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1 636/87 (*), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 (n), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION :Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3942/89 0 ; Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (9) as regards products falling within CN codes 2302 10, 2302 20, 230230 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 3548/89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 363, 13 . 12. 1989, p. 1 , 0 OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (6) OJ No L 153, 13 . 6 . 1987, p. 1 . O OJ No L 379, 28. 12. 1989, p. 13 . 0 OJ No L 182, 3 . 7. 1987, p. 49. f) OJ No L 281 , 1 . 11 . 1975, p. 65. This Regulation shall enter into force on 1 January 1990 . ("&gt;) OJ No L 168, 25. 6. 1974, p. 7. (ll) OJ No L 202, 26. 7. 1978 , p. 8 . 30 . 12. 89 Official Journal of the European Communities No L 382/89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 29 December 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) l Import levies CN code Portugal ACP or OCT Third countries(other than ACP or OCT) 071410 10 (') 49,75 117,09 121,92 0714 10 91 46,73 117,09 118,90 0714 10 99 49,75 117,09 121,92 0714 90 11 46,73 117,09 (3) 118,90 0714 90 19 49,75 1 17,09 (3) 121,92 1102 30 00 3,02 182,84 185,86 1102 90 10 90,15 214,02 220,06 1102 90 30 74,67 217,82 223,86 1102 90 90 50,68 140,07 143,09 1103 12 00 74,67 217,82 223,86 1103 14 00 3,02 182,84 185,86 1103 19 10 106,32 225,36 231,40 1103 19 30 90,15 214,02 220,06 1103 19 90 50,68 140,07 143,09 1103 21 00 59,63 228,73 234,77 1103 29 10 106,32 225,36 231,40 1103 29 20 90,15 214,02 220,06 1103 29 30 74,67 217,82 223,86 1103 29 50 3,02 182,84 185,86 1103 29 90 50,68 140,07 143,09 110411 10 50,68 121,28 124,30 1104 1190 99,50 237,80 243,84 1104 12 10 41,91 123,43 126,45 1104 12 90 82,30 242,02 248,06 1104 19 10 59,63 228,73 234,77 1104 19 30 106,32 225,36 231,40 1104 19 91 6,04 310,48 316,52 1104 19 99 90,15 247,18 253,22 1104 21 10 77,79 190,24 193,26 1104 21 30 77,79 190,24 193,26 1104 21 50 122,87 297,25 303,29 1104 21 90 50,68 121,28 124,30 1104 22 10 10 (4) 41,91 123,43 126,45 1104 22 10 90 (*) 71,65 217,82 220,84 1104 22 30 71,65 217,82 220,84 1104 22 50 64,03 193,62 . 196,64 1104 22 90 41,91 123,43 126,45 1104 29 11 42,61 169,00 172,02 No L 382/90 Official Journal of the European Communities 30 . 12. 89 (ECU/tonne) l Import levies CN code Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 29 15 77,11 166,52 169,54 1104 29 19 77,79 219,71 222,73 1104 29 31 50,65 203,31 206,33 1104 29 35 92,16 200,32 203,34 1104 29 39 77,79 219,71 222,73 1104 29 91 33,39 129,61 132,63 1104 29 95 59,84 127,70 130,72 1104 29 99 50,68 140,07 143,09 1104 30 10 28,37 95,30 101,34 1106 20 10 49,75 11 5,27 (3) 121,92 110710 11 63,87 226,18 237,06 110710 19 50,47 169,00 179,88 11071091 94,06 211,64 222,52 (2) 110710 99 73,03 158,14 169,02 1107 20 00 83,31 184,30 195,18 (J) 1108 11 00 86,04 279,55 300,10 1108 19 10 30,83 262,18 293,01 1109 00 00 300,42 508,28 689,62 2302 10 10 20,82 52,14 58,14 2302 10 90 37,75 111,73 117,73 2302 20 10 20,82 52,14 58,14 2302 20 90 37,75 111,73 117,73 2302 30 10 20,82 52,14 58,14 2302 30 90 37,75 1 1 1,73 117,73 2302 40 10 20,82 52,14 58,14 2302 40 90 37,75 111,73 117,73 (') 6 % ad valorem, subject to certain conditions. (J) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 11 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (*) TARIC code : clipped oats. (*) TARIC code : CN code 11042210, other than 'clipped oats'.